      Case 2:14-cr-00131-WBV-MBN Document 948 Filed 09/24/20 Page 1 of 5




                      UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA


UNITED STATES OF AMERICA                                   CRIMINAL ACTION

VERSUS                                                     NO. 14-131

RUBEN GEIGER                                               SECTION: D


                             ORDER AND REASONS
        Defendant Ruben Geiger filed a pro se Motion to Amend his Sentence under

Federal Rule of Criminal Procedure 36. 1 The Government filed an Opposition. 2

Geiger’s lawyer, who had not withdrawn from the case, then filed a “Memorandum in

Support” of Geiger’s Motion. 3 After careful consideration of the parties’ memoranda

and the applicable law, the Motion is DENIED.

        On August 21, 2014, Defendant Ruben Geiger was indicted for violations of the

Federal Controlled Substance Act and the Federal Gun Control Act. 4 A Grand Jury

returned an Indictment charging the Defendant with violations of 18 U.S.C. § 841

and § 846 for conspiracy to knowingly and intentionally distribute and possess with

intent to distribute 28 grams or more or cocaine base (count one); and 18 U.S.C. §

924(o) for conspiracy to possess firearms in furtherance of drug trafficking crimes

(count two). 5




1 R. Doc. 940.
2 R. Doc. 945.
3 R. Doc. 947.
4 R. Doc. 17.
5 Id.
      Case 2:14-cr-00131-WBV-MBN Document 948 Filed 09/24/20 Page 2 of 5




       On February 4, 2015, Defendant withdrew his former not guilty pleas and

pleaded guilty to counts one and two of the superseding indictment. 6 Defendant was

committed to the custody of the United States Bureau of Prisons for 220 months, with

his sentence to be run concurrent to any state court proceedings. 7                    Defendant is

currently incarcerated in Bennettsville FCI in South Carolina. 8

       While incarcerated in South Carolina, Defendant filed a pro se Motion, 9

alleging the Federal Bureau of Prisons has refused to give him credit for the 30

months he served pursuant to state charges which formed the basis for the federal

prosecution at issue. 10 Defendant cites Federal Rule of Criminal Procedure 36 as the

legal standard for his argument. 11

       The Unites States Government (“Government”) filed an opposition to

Defendant’s Motion, in which it asserts that Federal Rule of Criminal Procedure 36

is the incorrect mechanism to challenge a calculation of credit for time served. 12

Instead, the Government maintains the Defendant must file a writ of habeas corpus

in the district in which he is incarcerated. 13 Geiger’s lawyer then filed a “Pro

Bono/Standby Counsel’s Memorandum in Support of Motion to Correct Judgment or

in the Alterative, Request for Stay.” 14 Geiger’s lawyer argues that the sentencing




6 R. Doc. 180; R. Doc. 181.
7 R. Doc. 290.
8 See Inmate Locator, Federal Bureau of Prisons, https://www.bop.gov/inmateloc/ (last visited Sept. 24,

2020).
9 R. Doc. 940.
10 Id. at p. 2.
11 Id.
12 R. Doc. 945, p. 2.
13 Id.
14 R. Doc. 947.
      Case 2:14-cr-00131-WBV-MBN Document 948 Filed 09/24/20 Page 3 of 5




court intended to account for Geiger’s time in state prison, and further argues that

this Court may correct the judgment by reducing Geiger’s sentence by thirty months,

to a total of 190 months, in order to take into account the time Geiger spent in state

custody.

        The Court first addresses the fact that Defendant filed a pro se motion while

represented by counsel. Because Geiger was still represented by counsel, his initial

pro se Motion is procedurally improper. However, in an effort to address this matter

on the merits, the Court construes Geiger’s counsel’s memorandum as a Motion to

Correct Sentence, as it largely incorporates the same arguments made by Geiger in

his pro se motion.

        On the merits, Defendant’s counsel argues that the Court correct the judgment

under Federal Rule of Criminal Procedure 36 which states in relevant part, “the court

may at any time correct a clerical error in a judgment, order, or other part of the

record, or correct an error in the record arising from oversight or omission.” 15 To the

extent that Defendant seeks an order from this Court amending the judgment, the

Court denies the request.      At sentencing, Defendant’s counsel asked that the

sentencing judge “make reference to the time running concurrent” with Defendant’s

state court proceeding. 16 The Government had no objection. 17 The Court then stated:

“All right. So ordered. The Court will make the term concurrent with the state court

proceeding Mr. Magner just referenced by docket number.” 18 The Court’s judgment


15 Fed. R. Crim. P. 36.
16 R. Doc. 947-1 at 23.
17 Id. at 23.
18 Id. at 23.
         Case 2:14-cr-00131-WBV-MBN Document 948 Filed 09/24/20 Page 4 of 5




appropriately reflects that exchange. It states: “The defendant is hereby committed

to the custody of the United States Bureau of Prisons to be imprisoned for a term of

220 months as to Counts 1 and 2 of the Superseding Indictment to run concurrently

with any state court proceeding.” 19 There is no indication that the sentencing judge

actually intended to reduce Defendant’s total federal sentence imposed from 220

months to 190 months, but only that the federal and state terms should run

concurrent. The Court does not find there was a clerical error in the judgment issued

in this case.         To the contrary, the judgment correctly states the sentence as

enunciated by the trial judge at sentencing. Thus, to the extent that Defendant seeks

an amended to the judgment from this Court, the Motion is denied.

          Defendant’s issue seems to be that the BOP is not giving Geiger credit for the

thirty months he served in state custody. To the extent this is true, Federal Rule of

Criminal Procedure 36 is not the proper vehicle for the remedy Defendant seeks.

          The Court in United States v. Mares makes it clear that “[a] claim for time

served prior to the date of a federal sentence is not cognizable in a proceeding

pursuant to Fed.R.Crim.P. 36. The claimant must instead proceed via a petition for

habeas corpus under 28 U.S.C. § 2241. The claimant must file that petition in the

district where he is incarcerated; if the claimant files in another district, that court

has no jurisdiction to hear the petition.” 20 Based on Mares and subsequent court

decisions, it is evident that Defendant cannot bring a claim to correct his sentence




19   R. Doc. 290 at 2 (emphasis added).
20   Mares, 868 F.2d at 151 (internal citation omitted).
      Case 2:14-cr-00131-WBV-MBN Document 948 Filed 09/24/20 Page 5 of 5




under Federal Rule of Criminal Procedure 36. 21 Even if the Court were to construe

Defendant’s motion as a petition for habeas corpus under 28 U.S.C. § 2241, the Court

would lack jurisdiction. Defendant is incarcerated in Bennettsville FCI in South

Carolina. 22 A petition to correct his sentence would properly be filed in that district.

Because this Court lacks jurisdiction to hear Defendant’s claim, the motion must,

therefore, be denied.

        For the foregoing reasons, IT IS ORDERED that Defendant’s Motion

pursuant to Federal Rule of Criminal Procedure 36 is DENIED WITH

PREJUDICE. This denial does not, however, operate, nor is it intended, to prevent

Defendant from filing a petition for writ of habeas corpus in a court of proper

jurisdiction to address his grievance.

        New Orleans, Louisiana, September 24, 2020.




                                                ______________________________
                                                WENDY B. VITTER
                                                United States District Judge




21 Although Mares was decided thirty years ago, the Fifth Circuit has continued to rule a
miscalculation of sentence is not cognizable under Fed.R.Crim.P.36. See United States v. Jackson, 714
F. App’x 436, 438 (5th Cir. 2018) (concluding claimant’s argument that the Bureau of Prisons
incorrectly calculated his sentence cannot be brought under Rule 36, but rather in a motion under 28
U.S.C. § 2241, filed in the district where the prisoner is incarcerated); see also United States v. Coats,
672 F. App’x 512, 513 (5th Cir. 2017); see also Bolton v. United States, 693 F. App’x 360 (5th Cir. 2017).
22 R. Doc. 945 at 2.
